      Case 1:20-cv-00813-LPS Document 21 Filed 07/13/20 Page 1 of 5 PageID #: 943



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

                                                       )
    IN RE:                                             )   No. 1:20-cv-00813-LPS
                                                       )
    ALTABA, INC.,                                      )
                                                       )
                    Petitioner.                        )


         JOINDER OF CLAIMANT DROPLETS, INC. IN ALTABA, INC.’S AND THE
        UNITED STATES OF AMERICA’S JOINT MOTION TO SEVER AND REMAND
            CERTAIN CLAIMS TO THE DELAWARE COURT OF CHANCERY

              Droplets, Inc. (“Droplets”), by and through its undersigned counsel, hereby joins in Altaba,

    Inc.’s and the United States of America’s Joint Motion to Sever and Remand Certain Claims To the

    Delaware Court of Chancery (the “Joint Motion”), which was filed in the above-captioned action

    on June 29, 2020. If this Court retains the claim asserted by the Internal Revenue Service (the

    “Service”) to determine the amount and form of security sufficient to provide compensation for the

    Service’s claims (the “IRS Claim”), Droplets joins in the request that its claims and other claims

    unrelated to the IRS Claim should be severed from this action, and remanded to the Delaware Court

    of Chancery. 1 In support of its Joinder, Droplets states as follows:

         1.        The Delaware General Corporation Law (“DGCL”) sets forth a unique, multi-step

    procedure, in which a Delaware corporation is authorized to dissolve with approval of its board

    and shareholders, followed by a three-year wind up period and a claim-petition procedure that

    authorizes the Delaware Court of Chancery to determine the amount and form of security

    sufficient to provide compensation for claims, before distribution of the remaining assets of the

    corporation to its shareholders. See 8 Del. C. §§ 275, 278, 280-82.



1
 By this Joinder to the request to sever and remand claims unrelated to the IRS’s claim, Droplets is
not waiving its right to challenge, or agreeing to the propriety of the Service’s removal of this
action, nor is it conceding that this Court has jurisdiction over any aspect of this removed
dissolution proceeding.
 Case 1:20-cv-00813-LPS Document 21 Filed 07/13/20 Page 2 of 5 PageID #: 944



     2.      In accordance with Section 275 of the DGCL, Altaba, Inc. (“Altaba”) filed a

Certificate of Dissolution with the Delaware Secretary of State on October 4, 2019. Following

receipt of Altaba’s Notice to Claimants, on December 6, 2019, Droplets served its Presentment of

Claims letter on Altaba, in which Droplets asserted an amount of security sufficient to provide

compensation for Droplets’ claims against Altaba.

     3.      On May 28, 2020, Altaba filed its Verified Petition for Determinations pursuant to

DGCL § 280. In its Petition, Altaba requests that the Court enter an interim order barring certain

unasserted claims and authorizing Altaba to make an interim distribution of assets to its

stockholders, as well as seeking a final order of security for claims pursuant to 280(b)(c) of the

DGCL. Altaba proposes an interim amount of security to compensate Droplets for its claims in

the Petition. On June 4, 2020, the Delaware Court of Chancery issued a Notice and Order

Regarding Proceedings Pursuant to Section 280 of the Delaware General Corporation Law and

Right to Appear (the “Notice and Order”).

     4.      Pursuant to the Notice and Order, Droplets filed on June 23, 2020 in the Delaware

Court of Chancery, a Statement of its position in response to the relief proposed by Altaba in its

Petition. In its Statement, Droplets did not object to the interim amount of security for its claims,

but vehemently objected to the $0 amount proposed for security for its claims in the Final Order.

Since that time, other claimants have also filed Statements of their positions in the Delaware Court

of Chancery. Accordingly, the multi-stepped claims-petition procedure set forth under DGCL

§ 280 is far along in the Delaware Court of Chancery.

     5.      For the reasons stated in the Joint Motion, if this Court retains the IRS Claim, the

remainder of the dissolution proceeding regarding Droplets’ claims and other claims unrelated to

the IRS Claim, should be severed from this action, and remanded to the Delaware Court of

Chancery.

                                                 2
   Case 1:20-cv-00813-LPS Document 21 Filed 07/13/20 Page 3 of 5 PageID #: 945



       6.      The doctrine of abstention provides a separate and independent basis for remanding

 Droplets’ claims to the Delaware Court of Chancery. The “United States Supreme Court has

 established that, under exceptional circumstances, a district court may abstain from adjudicating a

 controversy before it ‘for reasons of wise judicial administration.’” Westwood v. Fronk, 177 F.

 Supp. 2d 536, 543 (N.D.W. Va. 2015) (citing Colorado River Water Conservation Dist. v. United

 States, 424 U.S. 800 (1976)).

       7.      “Exceptional circumstances” that weigh in favor of abstention to support remand

 include a state’s strong interest in the issues being adjudicated and where proceeding in state court

 would be more efficient. See, e.g., Chapman v. Clarendon Nat’l Ins. Co., 299 F. Supp. 2d 559

 (E.D. Va. 2004) (remanding an action, in part, because the action involved issues “especially

 important to a state and particularly appropriate for state court adjudication”); Westwood, 177 F.

 Supp. 2d 536 at 544 (abstaining from asserting jurisdiction, in part, because the claims “involve[d]

 issues of state statutes and common law” that were “appropriate for adjudication in state court”).

       8.      In particular, “[i]t has long been accepted practice for the federal courts to relinquish

their jurisdiction in favor of the state courts, where its exercise would involve control of or

interference with the internal affairs of a domestic corporation of the state.” Pennsylvania v.

Williams, 294 U.S. 176, 185 (1935). “[F]ederal courts should abstain from interfering with the

development and administration of the complex statutory schemes that states have devised to

regulate corporations created under their laws.” In re English Seafood (USA) Inc., 743 F. Supp. 281,

288-89 (D. Del. 1990) (noting that the “state of Delaware has a strong interest in the formation and

termination of corporations under its laws and in the uniform development and application of the

statutory scheme that the state legislature and courts have created to regulate those corporations”

and concluding that “abstention [wa]s required” in a corporate dissolution action).




                                                    3
 Case 1:20-cv-00813-LPS Document 21 Filed 07/13/20 Page 4 of 5 PageID #: 946



     9.      The Court of Chancery is well-positioned and uniquely qualified to provide an

expedient and efficient resolution to determine the amount and form of security sufficient to

provide compensation for the myriad of claims governed by various laws under the claims-petition

procedure in DGCL § 280. Further, Delaware has a very strong interest in the orderly dissolution

and governance of dissolved corporations organized under Delaware law. As the Delaware Court

of Chancery has emphasized, Delaware “has a strong interest in resolving issues concerning the

internal affairs of a Delaware corporation promptly and efficiently.” McElroy v. Schomstein, 2012

WL 2428343, at *1 (Del. Ch. June 20, 2012); see also In re Molycorp, Inc. S’holder Deriv. Litig.,

2014 WL 1891384 (Del. Ch. May 12, 2014) (stating that the Delaware Court of Chancery “has

long recognized Delaware’s strong interest in promptly, uniformly, and authoritatively deciding”

issues relating to the internal affairs of a corporation). Moreover, the Delaware dissolution

proceedings are a creature of Delaware state law and there is no federal procedural or substantive

equivalent. If this Court were to broadly retain the dissolution proceedings or non-tax related

claims, it would lead to confusion regarding applicable procedures in the proceedings at large.

     10.     In sum, for the foregoing reasons, as well as the reasons set forth in the Joint Motion,

Droplets respectfully requests that its claims, along with the other claims subject to the Joint

Motion, other than the IRS claim, be severed from this action, and remanded to the Delaware

Court of Chancery.




                                                 4
    Case 1:20-cv-00813-LPS Document 21 Filed 07/13/20 Page 5 of 5 PageID #: 947



                                     MORRIS JAMES LLP


                                     /s/ Albert H. Manwaring, IV
                                     Albert H. Manwaring, IV (#4339)
                                     Kirsten Zeberkiewicz (#4573)
                                     500 Delaware Avenue, Suite 1500
                                     P.O. Box 2306
                                     Wilmington, DE 19899-2306
                                     (302) 888-6800
                                     amanwaring@morrisjames.com
                                     kzeberkiewicz@morrisjames.com

 Dated: July 13, 2020                Attorneys for Claimant Droplets, Inc.




                                        5
11844661
